

116 S3251 IS: Veterans Assistance Helpline Act
U.S. Senate
2020-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3251IN THE SENATE OF THE UNITED STATESFebruary 4, 2020Ms. Rosen (for herself, Mrs. Capito, Mrs. Fischer, and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Federal Communications Commission, in coordination with the Secretary of Veterans
			 Affairs, to designate a simple, easy-to-remember dialing code for veterans
			 and other eligible individuals to use to obtain information about the
			 benefits and services provided by the Department of Veterans Affairs, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Veterans Assistance Helpline Act. 2.Telephone helpline for assistance for veterans and other eligible individuals (a)DefinitionsIn this section—
 (1)the term Commission means the Federal Communications Commission; (2)the term covered dialing code means a simple, easy-to-remember, 3-digit dialing code;
 (3)the term covered individual means— (A)a veteran;
 (B)an individual acting on behalf of a veteran; or (C)an individual, other than a veteran, who is eligible to receive a benefit or service under a law administered by the Secretary;
 (4)the term Secretary means the Secretary of Veterans Affairs; and (5)the term veteran has the meaning given the term in section 101 of title 38, United States Code.
				(b)Establishment of helpline
 (1)In generalThe Commission, in coordination with the Secretary, and after conducting the study required under subsection (c), shall designate a covered dialing code for the purposes of a toll-free telephone helpline that a covered individual may use to obtain information about, or through which a covered individual may be directed to, any service or benefit provided under a law administered by the Secretary, including any service provided by the Department of Veterans Affairs in the area in which the covered individual is located.
 (2)Contract for direction of callsThe Commission, in coordination with the Secretary, may enter into a contract with an outside entity to direct calls made to the telephone helpline established under paragraph (1) to the appropriate person regarding a service or benefit described in that paragraph.
 (3)Live individualThe Commission, in coordination with the Secretary, shall ensure that a covered individual using the telephone helpline established under paragraph (1) speaks with a live individual rather than a recording.
				(c)Study required
 (1)In generalThe Commission, in coordination with the Secretary, shall conduct a study to determine which covered dialing code is most appropriate for the designation required under subsection (b)(1).
 (2)RequirementsIn conducting the study required under paragraph (1), the Commission, in coordination with the Secretary, shall—
 (A)consider all covered dialing codes, including the codes that are used for other purposes; (B)give preference to any code with which covered individuals are likely to be familiar; and
 (C)consult with the North American Numbering Council. (3)Deadline for completionThe Commission, in coordination with the Secretary, shall complete the study required under paragraph (1) not later than the date that is 180 days after the date of enactment of this Act.
 (4)No additional funds authorizedNo additional funds are authorized to be appropriated to carry out this subsection and this subsection shall be carried out using amounts otherwise authorized.